DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12 January 2021 is acknowledged and has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rendered vague and indefinite by the amended language of step (h):
transferring the lupulin recycle to the lupulin pellet mill the lupulin recycle including the unders fraction comprising the lupulin that is too cold to adhere into the lupulin pellet remaining as a fine particulate and recovered in the fines screener, the lupulin recycle warming in the recycle processing, serving to warm the lupulin recycle as it transfers into the lupulin pellet mill,-and serving to increase cohesion of the lupulin to the lupulin pellet within the lupulin pellet mill and a material transfer rate of the lupulin recycle to the lupulin pellet mill is self regulating, in that the material transfer rate of the lupulin recycle to the lupulin pellet mill is dependent upon the lupulin recovered in the fines screener as a function of the temperature within the lupulin pellet mill..
It is unclear if this is meant to be a positively recited step of the method, and the amended language does not remedy this lack of clarity. That is, what is actually being done? Or simply a statement that the process is being optimized and/or the reasons the steps are performed? What is the so-called self regulation? Simply stating the the material transfer rate of the lupulin recycle is dependent on some other variable is not clear. Without some more specificity and clarity, it would appear with this level of vagueness to be merely optimization of the method. It would appear from Applicant’s comments that this recycle step (h) is the critical inventive step that results in the superior results, thus it is critical that it is clear what is being done. Appropriate clarification is required.
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Rigby (WO/2000/006691) in view of the website document entitled “Cyrohops” [cited by applicant in IDS filed by Applicant 21 January 2020].
The document submitted with and cited in the IDS filed by Applicant 21 January 2020 entitled “Cyrohops” which is dated July 2017 and the Press release entitled YCH HOPS INTRODUCES NEW CRYO HOPS™ PRODUCT LINE dated 27 February 2017 cited by Applicant in the IDS filed 17 January 2020 and would appear to predate the earliest priority date of the instant Application. It would appear from these document that the hop pellet produced by the claimed process was already on sale prior to the filing date of the instant application. 
Rigby et al. beneficially discloses it is known that heat is detrimental to the brewing quality of hops. Regarding the low temperature processing of lupulin, many references recognize the necessity of chilling the hops to harden the lupulin so that the hops can be broken up and screened in a non-sticky condition. The Rigby et al. patent 
a)	harvesting hop cones, the hop cones having a lupulin rich fraction, and the hop cones including an alpha acid concentrated in the hop cones;
b)	drying the hop cones;
c)	freezing the hop cones;
d)	separating the lupulin rich fraction from the hop cones in a mechanical separator;
e)	obtaining a yield of the lupulin rich fraction, wherein the lupulin rich fraction includes more than 85% of the alpha acid originally present in the hop cones;
and
f)	obtaining a purity of the lupulin rich fraction, wherein more than 30% of the lupulin rich fraction is the alpha acid.
The cited reference does not explicitly disclose the use of liquid nitrogen as a coolant.
The CyroHops website document states that Cyrohops are produced by a process in a very low temperature nitrogen-rich atmosphere.
Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102 and/or 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 

	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to employ low temperatures in preparing lupulin-rich hop pellets as taught by Rigby et al. and to further use liquid nitrogen as the coolant as suggested by the website document. In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton."). 
In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan . See Philips v. Google & Microsoft 2020.
	The claimed method as currently broadly drafted is essentially an optimized version of the methods previously employed to produce lupulin-rich hop pellets, such as that disclosed by Rigby et al. The adjustment of particular conventional working conditions (e.g., experimental variables, such as temperature, fineness of the screen(s), etc. depending on the desired end product use) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.

See e.g. MPEP 2144.05
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patenttability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There Must Be an Articulated Rationale Supporting the Rejection
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
III.    REBUTTAL OF PRIMA FACIE CASE OF OBVIOUSNESS
A.    Showing That the Range Is Critical
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in .
Response to Arguments
Applicant’s amendments/arguments, with respect to the 35 USC 102 rejection of claims 6-9 have been fully considered and are persuasive.  The 35 USC 102 rejection of the previous Office action has been withdrawn. 

Applicant's arguments (including those within the 132 Declaration) with respect to the 35 USC 103 rejections have been fully considered but they are not deemed persuasive. Applicant argues that the claimed composition is different than that suggested by the cited prior art references. However, conclusory statements by the Applicant are not a substitute for evidence, particularly surprising or unexpected results. Applicant’s arguments are essentially contained within the 132 Declaration, so response will be directed thereto.
Applicant asserts that although the Cryohops references broadly teach the use of a low temperature nitrogen rich atmosphere to process hops and obtain a lupulin rich fraction, the process of the present invention includes significant processing steps not suggested or included in the Rigby application, nor in the applicant submitted Cryohops references. Importantly, the addition of the processing steps in the claims of the present application results in a superior pellet product.
It should be reiterated that it is not the present invention per se that is being examined, but the claimed invention.



Specifically the self-regulating recycle stream of low-temperature lupulin for use in producing a lupulin enriched hops pellet is not a simple optimization as asserted by the examiner. Instead, it is my contention as a person skilled in the technology of hops processing, that this optimization step took extensive experimentation and was arrived at over the course of significant processing revisions and trouble-shooting.
The fact that is took extensive experimentations and time does not mean that it was not optimization within the purview of the skilled practitioner.
More persuasive is Applicant’s point that lupulin is an inherently sticky and difficult to manage material, especially in a steady flow processing environment. The recycle of lupulin back into the pellet mill was not an easy or intuitive change, and conventional processing wisdom was that this material needed to be removed and stored for later re-processing, to avoid the potential shut-down of the process for clean-up and removal of built-up of paste-like lupulin.
This would be more persuasive if the claim language reflected this solution to the known problem. That is—the recycle step (h) should be amended to clarify (see 35 USC 112(b) rejection) what is actually being done to yield the supposedly superior pellet.
With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RUSSELL G FIEBIG/Examiner, Art Unit 1655